Citation Nr: 1715093	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  12-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right foot condition (black runners, ingrown toenails), previously rated as bilateral foot condition.

2.  Entitlement to an initial rating in excess of 10 percent for left foot condition (black runners, ingrown toenails), previously rated as bilateral foot condition.

3.  Entitlement to a compensable rating for mild erythema of surrounding tissue associated with left foot condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The April 2012 rating decision granted service connection for bilateral foot condition (black runners toe) and assigned a noncompensable initial rating from November 9, 2011.

In March 2015, the Board remanded the case for further development.

Subsequently, in rating decisions dated August and December 2015, the RO separated the rating for the Veteran's service-connected bilateral foot condition and assigned an increased rating of 10 percent for each foot from the effective date of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The RO also assigned a separate noncompensable rating for mild erythema of surrounding tissue associated with left foot condition.  Accordingly, the issues on appeal have been recharacterized as listed on the title page of this decision.



FINDINGS OF FACT

1.  The Veteran's right and left foot conditions are manifested by episodic pain on walking and standing, which equates to no more than a moderate foot injury. 

2.  The Veteran's mild erythema of surrounding tissue associated with left foot condition has not been shown to have affected at least 5 percent of his entire body or at least 5 percent of exposed areas, or to have required intermittent systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for right foot condition have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).

2.  The criteria for an initial rating in excess of 10 percent for left foot condition have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for a compensable rating for mild erythema of surrounding tissue associated with left foot condition have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The issues of entitlement to higher initial ratings for bilateral foot disabilities arise from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, VA medical treatment records and identified private treatment records, as well as the Veteran's Social Security Administration records, have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO also provided the Veteran appropriate VA examinations in February and July 2012 and July 2015, to ascertain the current severity of his bilateral foot disabilities.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In compliance with the March 2015 remand, the Veteran was most recently examined in July 2015.  Each VA examiner discussed the history of the Veteran's bilateral foot disorder, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of his bilateral foot disorder.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disabilities, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Under these circumstances, the Board finds that there has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it is permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Service connection for bilateral foot condition (black runners toe) was granted in an April 2012 rating decision effective from November 9, 2011, with a noncompensable initial rating.  As such, the rating period on appeal for the initial rating is from November 9, 2011.  38 C.F.R. § 3.400(o)(2) (2016).  However, in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  By August and December 2015 rating decisions, the RO separated the rating for the Veteran's service-connected bilateral foot condition and assigned a separate 10 percent for each foot condition.  See AB, 6 Vet. App. at 38.  The RO also assigned a separate noncompensable rating for mild erythema of surrounding tissue associated with left foot condition from July 21, 2015.

The Veteran's service-connected right and left foot conditions have each been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition. 

Here, Diagnostic Code 5284, other foot injuries, is a more general Diagnostic Code under which a variety of foot injuries may be rated; that some injuries to the foot, such as fractures and dislocations for example, may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints; and that other injuries may not affect range of motion.  Thus, depending on the nature of the foot injury, Diagnostic Code 5284 may involve limitation of motion and therefore require consideration under 38 C.F.R. §§ 4.40, 4.45. VAOPGCPREC 9-98.

When evaluating loss of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id., at 206.  Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  Factors involved in evaluating and rating disabilities of the joints include: weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

VA podiatry notes dated May to November 2008 show that the Veteran complained of painful ingrown nails.  He stated that it was very painful and was requesting several nails removed.  He denied systemic signs of infection or recent trauma.  There was an ingrown, incurvate, painful to touch nail on the right hallux in May 2008 and on the left hallux in August 2008.   The Veteran had had multiple toenails removed by November 2008.

A November 2011 VA podiatry consultation report reflects that the Veteran's great toenails were ingrown and tender, bilaterally, without erythema, edema or heat; other ingrown toenails were not tender.

The Veteran underwent a VA examination in February 2012.  He reported a history of 6 surgeries on the feet to remove ingrown toenails between 2004 and 2010.  X-ray of the Veteran's feet with nonweight-bearing views revealed elevated longitudinal arches, suggestive of pes cavus.  Remainder of the examination is unremarkable.  However, the examiner noted that there was no effect on the toes due to pes cavus.  On examination, the Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, malunion or nonunion of tarsal or metatarsal bones, foot injuries, bilateral weak foot, or any scars related to the bilateral foot condition.  Regarding functional impact, the examiner noted that when the Veteran had ingrown toenails he had pain with standing or walking.  Currently, he did not have ingrown toenails.  The examiner provided an opinion that the Veteran's claimed foot condition is due to the foot condition the Veteran was treated for in service; medical records reviewed indicated the term 'black runner's toe' is what his physician called his ingrown toenail during service.  The diagnoses were bilateral ingrown toenails and pes cavus.

The Veteran was provided another VA foot examination in July 2012.  He reported the bilateral ingrown toenails began in active duty.  The Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, foot injuries, bilateral weak foot, or any scars related to the bilateral foot condition.  Regarding functional impact on the Veteran's ability to work, it was noted that he had hard time walking for long periods.

A July 2012 VA treatment report notes that the Veteran stated he wanted all his toenails removed as they were causing him pain to the point where he was unable to wear his shoes.  There was no redness or swelling on the toes.  He reported he had been pulling the toenails out himself and he was cautioned against such as he was diabetic.  

During VA examination of the feet in July 2015, the Veteran reported that his ingrown toenail condition began shortly after entering active duty service in 2004.  He claimed that his toes were not compatible with the army combat boots and created a problem with ingrown toenails and black runner toes.  He had 5 surgeries to remove toenails at various times.  The condition was chronic, and the Veteran had pain with walking and standing.  Regarding functional impairment of the foot, the Veteran reported he could only walk 15 to 20 feet before experiencing a lot of pain and it was hard to work due to limited weight bearing.  He took nonsteroidal anti-inflammatory drugs (NSAIDs) in the past.  The report reflects that the Veteran did not have Morton's neuroma, hammer toe, hallux valgus, hallux rigidus, acquired pes cavus (clawfoot), malunion or nonunion of tarsal or metatarsal bones, foot injuries, bilateral weak foot, or any scars related to the bilateral foot condition.  The Veteran's bilateral feet were affected by ingrown nails.  The examiner noted the severity of the right foot as mild and the left foot as severe.  The foot condition chronically compromised weight bearing.  As surgical history, the Veteran had partial 2nd toe nail and hallux nail removed on the right foot and 4th, 3rd, and hallux nails removed on the left foot.  There were no residual signs of symptoms due to the foot surgeries.  On physical examination, there was no pain on the right foot and there were no ingrown nails currently.  Pain was present on the left foot.  Regarding functional impact, the examiner noted pain on nonweight-bearing, increased pain with walking and standing, and difficulty with walking distances or standing for prolonged periods of time.  The diagnoses were bilateral ingrown toenails with excisions and callosities on the plantar surfaces of both feet.  The examiner stated that ingrown toenails were episodically painful.  The examiner also stated that the bilateral plantar foot callosities were a development of a new and separate condition, the Veteran had significant calluses formation on the plantar surfaces of the feet, but there was no discomfort with the manipulation of the plantar surfaces of his feet.

In an October 2015 addendum, the VA examiner stated that the level of severity on the Veteran's left foot, which was noted as severe in nature, was purely based on the Veteran's subjective complaints but was found to be baseless on physical examination.  The examiner clarified that the Veteran's foot condition was mild involving both feet and that he was observed to be walking quite normally.  

After considering the evidence, it is apparent that the Veteran's ongoing symptoms relative to both feet are pain, which have restricted him in terms of walking and standing.  He has surgically removed several toenails which appear to provide temporary relief.  The diagnoses of his bilateral feet have been ingrown toenails, pes cavus (identified on x-ray in February 2012), and callosities (first diagnosed during the July 2015 VA examination).  However, it does not appear that the pes cavus or callosities are manifestations of the Veteran's service-connected bilateral foot condition.  Although pes cavus was found on x-ray in February 2012, the VA examiner noted that there was no effect on the toes due to pes cavus; no symptoms were present relating to pes cavus.  Additionally, on the July 2015 VA examination report, the examiner noted that the Veteran did not have acquired pes cavus.  Concerning callosities, the July 2015 VA examiner indicated that the bilateral plantar foot callosities were a development of a new and separate condition.  As such, in determining the current severity of the Veteran's service-connected bilateral foot condition, the Board will evaluate the signs and symptoms due to his bilateral ingrown toenails alone.

In this case, determining the most appropriate diagnostic code under which to rate the disability has to be by analogy as ingrown toenail is not a listed disability in the rating schedule.  Nevertheless, the Board finds that evaluating the bilateral foot condition under Diagnostic Code 5284 for foot injury is most appropriate given the Veteran's disability picture.  In this regard, the February 2012 VA examination report indicates that the Veteran's foot condition for which he was treated in service was 'black runners' toes,' and therefore, the condition is due to injury, i.e. running while wearing army combat boots.  See Yancy v. McDonald, 27 Vet. App. 484 (2016) (The application of Diagnostic Code 5284 requires actual injury to the foot).

Diagnostic Code 5284 provides a 10 percent rating for a moderate foot injury, a 20 percent rating for a moderately severe foot injury, and a 30 percent rating for a severe foot injury.  38 C.F.R. § 4.71a.  Loss of use of the foot is evaluated as 40 percent disabling.  Id.

Initially, the term "moderately severe" as used in Diagnostic Code 5284 is not defined by regulation.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "moderate," "moderately severe," or "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In this regard, the Board notes that the overall regulatory scheme relating to rating disabilities of the feet and toes contemplates 20 percent ratings in cases where problems include such difficulties as dorsiflexion of all toes unilaterally and marked tenderness under the metatarsal heads.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (no more than 10 percent is warranted even if the great toe is dorsiflexed).  A 20 percent rating may also be assigned when there is moderately severe malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283.

However, the record does not suggest that the Veteran's disability approximates such a degree of severity.  At the VA examinations, the Veteran did not indicate any symptoms other than foot pain.  Clinical examinations did not reveal any other foot symptoms.  There was no objective evidence of swelling, instability, weakness, or abnormal weight bearing.  The Veteran has reported experiencing pain in his feet on walking and standing.  At one time, he reported his foot hurt to the point that he was unable to wear shoes.  However, the July 2015 VA examiner notes that although the Veteran's bilateral foot condition is chronic, the ingrown toenails were episodically painful.  In sum, the manifestations of the Veteran's bilateral foot disability include pain on weight bearing that is episodic in nature.  The Board finds that the disability picture in this case is not congruent to the severity of having dorsiflexion of all toes unilaterally, marked tenderness involving the metatarsal foot head, or moderately severe malunion or nonunion of the tarsal or metatarsal bones that would warrant a 20 percent rating under other comparable diagnostic codes concerning foot disabilities.

Consequently, the Board finds that, while the term "moderately severe" is not defined by regulation, when compared with other comparable ratings for the feet, this term must be understood to require greater difficulties than those currently experienced by the Veteran (i.e., pain on weight bearing), even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  As suggested by the above reference to other Diagnostic Codes, the Veteran's difficulties are not tantamount to more than moderate impairment even when pain on use is considered.  Any functional loss caused by the Veteran's bilateral foot pain is contemplated by the minimum 10 percent rating assigned.  However, functional loss other than painful motion has not been shown by the record.

As the Veteran's disability affects both feet, a 10 percent rating for moderate foot injury for the right foot and a 10 percent rating for moderate foot injury for the left foot is warranted, given that such ratings contemplate the symptom manifestations of his service-connected bilateral foot disabilities.  However, the level to which the evidence establishes symptomatology, due to each foot condition, does not constitute a moderately severe foot injury such that a 20 percent initial rating is warranted for each foot under Diagnostic Code 5284.  Accordingly, the Board finds that an initial rating in excess of 10 percent is not warranted for the Veteran's right or left foot condition.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  This is true at all times during the pendency of the appeal and therefore the Board need not consider further staged ratings.  See Fenderson, 12 Vet. App. at 126.

Other diagnostic codes pertaining to the foot have been considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  As the evidence does not reflect diagnoses of Morton's neuroma and metatarsalgia, hammer toes, hallux rigidus,  malunion or nonunion of tarsal or metatarsal bones, any other foot injuries, or bilateral weak foot, Diagnostic Codes 5276, 5277, 5279, 5280, 5281, 5282, and 5283 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2016).  The February and July 2012 and July 2015 VA examiners found no such foot conditions.  The February 2012 VA examiner indicated that the Veteran had pes cavus, but with no symptoms.  Both February 2012 and July 2015 VA examiners specifically indicated that there was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Thus, loss of use of the foot is not shown in this case.  38 C.F.R. § 4.71a.

In regard to evaluation of the Veteran's mild erythema of surrounding tissue associated with left foot condition, this disability is separately rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record does not show that the Veteran's left foot erythema has resulted in scars or disfigurement of the head, face, or neck.  Therefore, his skin disability is most appropriately rated under Diagnostic Code 7806 (for rating dermatitis).  Under Diagnostic Code 7806, a noncompensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and no more than topical therapy was required during the past 12-month period.  A 10 percent rating is warranted for involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for involvement of 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas; or, when systemic therapy such as with corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, when constant or near-constant systemic therapy such as with corticosteroids or other immunosuppressive drugs was required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

A July 2015 VA skin diseases examination report shows that the Veteran did not have any skin neoplasms or systemic manifestations due to any skin diseases.  He has not been treated with oral or topical medications in the past 12 months for any skin condition.  He had multiple surgeries to remove ingrown toe nails in 2004 and 2008.  He cut and removed his own toenails, last time about 6 weeks previously.  Total duration of treatment in the past 12 months was less than 6 weeks.  It was noted that he had no debilitating episodes in the past 12 months due to urticaria, cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  On physical examination the Veteran's skin due to ingrown toenail affected less than 5 percent of his total body area and none of exposed area, such as hands, face and neck.  He had mild erythema of surrounding tissue on the lateral aspect of the left 4th ingrown toe.  Regarding functional impact, the Veteran reported difficulty with walking distances or standing for prolonged periods of time.

The Board finds that a compensable rating for mild erythema of surrounding tissue associated with left foot condition is not warranted at any time during the appeal.  There is no medical evidence of record reflecting that the Veteran has mild erythema of surrounding tissue on the left foot condition which covers at least 5 percent of his entire body or at least 5 percent of exposed areas.  

The evidence of record shows symptoms of mild erythema of surrounding tissue on the left 4th toe; however, less than 5 percent of the Veteran's entire body was affected and none of his exposed areas were affected, as evidenced by the July 2015 VA examination.  Therefore, a compensable rating at any time during the appeal based on area affected is not warranted. 

Furthermore, the Board determines that assignment of a compensable rating for pain in the foot would violate the rule against pyramiding.  38 C.F.R. § 4.14.  The evaluation of the same disability under various diagnoses is to be avoided; in other words, the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.  Therefore, to the extent that any symptom manifestations of these overlap with the symptoms of the disabilities considered in this appeal, such as pain, they may not be rated twice.  Thus, the currently assigned noncompensable rating is appropriate for the Veteran's mild erythema of surrounding tissue associated with left foot condition.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular rating is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's complaints of bilateral foot symptoms of pain are adequately contemplated by the Rating Schedule.  Specifically, the rating criteria for Diagnostic Code 5284 broadly rate the Veteran's symptoms as "moderate," "moderately severe," or "severe."  All of the Veteran's bilateral foot and toe-related complaints have been taken into account in assigning the ratings under these broadly defined, catch-all provisions of Diagnostic Code 5284.  The schedular criteria specifically contemplate the percentage of total body and exposed area affected by mild erythema of surrounding tissue associated with left foot condition, as well as any treatment required for such skin condition.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806.

Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from each service-connected disability with the pertinent schedular criteria does not show that his service-connected bilateral foot disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate each disability.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, the Veteran is service-connected for carpal tunnel release of both wrists, asthma, bilateral foot conditions, and mild erythema of surrounding issue associated with the left foot condition.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular ratings of the Veteran's individual service-connected conditions.  See Yancy, 27 Vet. App. at 495 (stating that "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.").  After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The evidence does not demonstrate, nor does the Veteran allege, that his bilateral foot disability prevents him from securing and following substantially gainful employment.  Although the VA examiners found that the Veteran's bilateral foot disabilities impacted his ability to work due to pain on standing and walking for a prolonged time, the evidence does not otherwise show that pain in these localized areas would render the Veteran unemployable.  Accordingly, a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning an increased rating for the Veteran's bilateral foot disabilities, the doctrine is not for application.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for right foot condition is denied.

Entitlement to an initial rating in excess of 10 percent for left foot condition is denied.

Entitlement to a compensable rating for mild erythema of surrounding tissue associated with left foot condition is denied.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


